Citation Nr: 0331925	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1971 to 
April 1973.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  


FINDINGS OF FACT

1.  A left ankle disorder was not present in service and is 
not shown to be causally related to service or service-
connected right knee disability.  

2.  A left knee disorder was not present in service and is 
not shown to be causally related to service or service-
connected right knee disability.  


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003).  

2.  A left knee disorder was not incurred in or aggravated by 
military service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has left ankle and left knee 
disorders that are etiologically related to his service-
connected residuals of internal derangement of the right knee 
with anterior cruciate ligament deficiency.  He contends that 
the weakness and instability he experienced in his right knee 
caused him to alter his gait by placing increased weight on 
his left lower extremity, which, in turn, resulted in left 
ankle and left knee disabilities.  

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The March 2002 statement of the case advised the appellant of 
the laws and regulations pertaining to his claims for service 
connection for left ankle and left knee disorders.  These 
documents informed the appellant of the evidence of record 
and explained the reasons and bases for denial.  He was 
specifically informed that service connection was being 
denied because the evidence did not show that he had either a 
left ankle disorder or a left knee disorder that was linked 
to service or to a service-connected disability.  The 
statement of the case made it clear to the appellant that in 
order to prevail on his service connection claims, he needed 
to present medical evidence which demonstrated that his left 
ankle and left knee disorders were etiologically related to a 
service-connected disability.  The RO sent a letter to the 
appellant dated in March 2001 that informed him of the 
provisions of the VCAA and informed him what action he needed 
to take and what action the RO would take on his claims for 
service connection for left ankle and left knee disorders.  
Specifically, he was told that he needed to submit evidence 
that demonstrated a plausible relationship between his left 
ankle and left knee conditions and his service-connected 
right knee disability.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the appellant indicated in his March 
2002 substantive appeal that he wanted his case to be sent on 
to the Board for appellate consideration.  In light of the 
fact that the appellant has had more than one year to submit 
evidence and has given no indication that there is any 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the appellant in proceeding with his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO obtained private medical treatment records VA treatment 
records and provided the appellant with a VA examination in 
November 1998.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Evidence

Service medical records show no complaint, finding, or 
treatment for either a left ankle or a left knee disorder.  
The appellant does not claim and the record does not reflect 
that he has left ankle or left knee disability that began in 
service.  He has claimed that his service-connected right 
knee disability has resulted in left ankle and left knee 
disorders.  

A November 1973 rating decision granted service connection 
and a 20 percent rating for internal derangement of the right 
knee with synovitis, effective April 14, 1973.  A June 2001 
rating decision awarded a 30 percent rating for residuals of 
right knee internal derangement with anterior cruciate 
ligament deficiency, effective September 23, 2000, and 
granted service connection and a 10 percent rating for 
traumatic arthritis of the right knee, effective September 
23, 2000.  

VA medical records show that the initial clinical 
manifestation of a left ankle problem occurred in January 
1998 when the appellant ruptured his left Achilles tendon.  A 
November 1998 VA orthopedic examination report noted that the 
appellant had ruptured the Achilles tendon in January 1998 
while playing basketball where he worked and that he had 
undergone surgical repair of the tendon in April 1998.  The 
appellant indicated at the examination that he had done 
fairly well since the surgery but was unable to run or jump 
due to the injury.  Examination revealed that passive and 
active ranges of motion in the left ankle were full, while 
foot strength was 4+/5.  The appellant had some limited 
abilities coming up on his tiptoes.  The diagnosis was status 
post rupture of the left Achilles tendon.  The examiner 
opined that the repair appeared to be very good, that 
strength in the left lower extremity would likely never be 
the same, and that daily activities should not be limited 
much, although playing basketball and doing martial arts 
would be affected.  

The medical evidence shows that the appellant first 
complained of left knee problems in August 1999.  Private 
medical records from C. J. Manseau, M.D., show that the 
appellant was seen in August 1999 with a complaint of left 
knee pain, mostly in the anterior and lateral aspect of the 
knee, and also in the patellofemoral joint, which was worse 
with prolonged standing.  The appellant stated that there had 
been a significant amount of atrophy to the entire left lower 
extremity due to the extended period of time out since the 
January 1998 left Achilles rupture and the subsequent repair 
surgery in April 1998.  He described occasional catching in 
the knee but no frank locking or effusion.  He indicated that 
he had no previous injury to the knee.  The impression was 
mild patellofemoral instability, lateral retinaculum, and 
possible plica.  A September 1999 record noted that the 
appellant was still undergoing therapy for his left knee and 
that while he his strength was improving steadily he clearly 
still had a strength deficit on the left side.  

Analysis

While the appellant claims that his service-connected right 
knee disability caused his left ankle and left knee problems, 
the Board notes that it is not adequate to merely show the 
existence of two concurrent disabilities, one service-
connected and one nonservice-connected; rather, there must be 
an adequate basis to determine a direct cause-and-effect 
relationship between the two disabilities.  See Sammarco v. 
Derwinski, 1 Vet. App. 111 (1991).  Further, in Allen v. 
Brown, 7 Vet App 439 (1995), the United States Court of 
Veterans Appeals (hereinafter Court) held that where service 
connection is sought on a secondary basis, service connection 
could be granted for a disability not only on the basis that 
it was proximately due to or the result of a service-
connected condition, but also where a service-connected 
disability had aggravated a nonservice-connected disability, 
with compensation being paid for the amount of disability 
which exceeded "the degree of disability existing prior to 
the aggravation."  The Court held, in part, that 
" . . . pursuant to § 1110 and § 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Id. 

The evidence presented in this case does not show that the 
appellant has any disability in his left ankle or left knee 
that is due to his service-connected right knee disability.  
There has been no competent medical evidence submitted that 
demonstrates that his right knee disability either caused a 
left ankle or left knee disorder or aggravated a left ankle 
or left knee disorder.  Rather, the medical evidence suggests 
that the appellant's rupture of his left Achilles tendon in 
January 1998 was the catalyst for his current left ankle and 
left knee disorders.  In the absence of competent evidence 
establishing a relationship between the right knee disability 
and the left ankle and left knee disorders, the Board is 
unable to identify a basis to grant service connection for 
left ankle and left knee disorders as being etiologically 
related to a service-connected disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to secondary service 
connection for left ankle and left knee disorders because 
there is no evidence indicating that there is a relationship 
between either the appellant's left ankle disorder or the 
left knee disorder and his service-connected right knee 
disability, yet there is evidence that pertinent disability 
is related to a left ankle injury in 1998.  Thus, while there 
are current diagnoses of left ankle and left knee disorders, 
there is no true indication that either is associated with a 
service-connected disability.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of any 
mention of the left lower extremity being adversely affected 
by the service-connected right knee disability in the service 
medical records or on VA examination and VA outpatient 
treatment reports in the years following service, any opinion 
relating the current left lower extremity disability to 
service-connected right knee disability would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2002).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

While the appellant has offered his own arguments to the 
effect that he believes he has left ankle and left knee 
disorders that are etiologically related to his service-
connected right knee disability, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has either a left ankle or a left knee 
disorder that is 




proximately due to or the result of a service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Service connection for left ankle and left knee disorders is 
denied.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



